EMAS, J.
Upon our de novo review of the trial court’s entry of summary judgment in favor of appellee, and considering the facts and inferences in a light most favorable to the non-moving party1, we conclude that genuine issues of material fact remain, precluding summary judgment. Rocamonde v. Marshalls of Ma, Inc., 56 So.3d 863, 864 (Fla. 3d DCA 2011). Because we hold that summary judgment was inappropriate given the existence of genuine issues of material fact, we need not, and do not, reach the merits of the other issues raised in this appeal. See Albelo v. Southern Bell, 682 So.2d 1126 (Fla. 4th DCA 1996).
Reversed and remanded for further proceedings consistent with this opinion.

. Markowitz v. Helen Homes of Kendall Corp., 826 So.2d 256, 259 (Fla.2002).